Title: To John Adams from Edmund Jenings, 17 September 1781
From: Jenings, Edmund
To: Adams, John



Sir
Brussels Septr. 17. 1781

I Hope this will find Your Excellency’s Health well established, and that your Disorder has not left the Remains usually attendant on it, but that your wonted Spirit and Fortitude are continud, for indeed, they are necessary to you at this Juncture, if I am rightly informed of a late transaction in America, which has grievd and Confounded me above Measure. The Hints given me of it are imperfect, but I suppose, the fact is clear, that his Excellency at Passy is made Coadjutor with your Excellency in the great Work of Peace, and this at a Time, when He had declared that the Multiplicity of business was too great for his Old Shoulders. The Design of this Measure is Manifest but suffer it not, let me entreat your Excellency, to succed. Keep firm in your place, and if you cannot do any good, Struggle hard to prevent Mischief. Should your Excellency retire, which I Know you are too much disposed to, I shall almost Dispair.
Has your Excellency receivd the Books. My Correspondents Friend has been here, and has done every thing in his Power to find out, where they are stopped: in his inquiries, He found out those that were addressed to me, they were detained at Bruges for some Petty Duties. I have receivd them, and least yours should not have come to Hand, give me leave to make the following extracts from Mine, which I do with much Pleasure, as they are relative to, and make honorable mention of your Excellency.
“The Latter End of this Year (1765) procured to be printed in the London Chronicle, ’a Dissertation on the Canon and Feudal Law,’ during the ferment Occasioned by the Stamp Act. This Excellent performance passed for a long while for the Work of Jeremy Gridley Esqr. Attorney Gen. of the Province of Massachusets Bay, Member of the general Court, Colonel of the first regiment of Militia and grand Master of the Free Masons, who died at Boston Sept. 10. 1767. This Mr. Hollis had noted at the End of Dr. Chaunceys Sermon on the repeal of the Stamp Act.
“But He was afterwards better informed, and accordingly wrote at the End of his Copy of this Dissertation, printed by Almon 1768. ’This Dissertation on the Canon and feudal Law was written by John Adams Esqr. a young Gentleman of the Law, who lately removed from the Country to Boston. He has a large Practice and will probably be soon at the Head of his Profession.
“We Suppose till we have better Information, this is the Gentleman, who has made so consequential and conspicuous a figure in the Congress of the United States of America. Perhaps only the Son of that Patriot. Be that as it may, whoever reads the Dissertation itself with Attention and a proper Comprehension of the Subject, will not Scruple to Acknowledge, that the Author was very capable of assisting with effect in the formation of a New Republic upon the Principles professed by the Colonists.” Vol 1st. p. 291.
“In the Year 1765 was published in the Boston Gazette ’a Dissertation on the Canon and Feudal Law’ the Author of which was supposed to be Jeremy Gridley Esqr. Attorn. Gen. &c. of Massachusets Bay, as mentioned Above.
“The Author, however, was discovered at length to be the Individual John Adams, whose exertions in Opposition to the Vindictive and precipitate measures of Britain, hath greatly contributed to rescue America from the Influence of Tory Politics, and thereby to save his Country from the Pillage and Oppression of a set of wretched Counsellors and their Tools, whom to the Astonishment of the World, the Men of England still suffer to misguide their Councils, with a Patience, for which it would be in Vain to look for Examples among her Ancestors.
“This Year, 1768, Mr. Hollis Prevaild on Mr. Almon in Piccadilly to print a Collection of Letters sent from the House of Representatives of the Province of Massachusets Bay to several persons of high Rank in this Kingdom, containing the true Sentiments of America; at the End of this Collection was added the Dissertation On the Canon and Feudal Law and a Letter, which appeared in a London Paper Janry. 7th. 1768 written by the same Mr. Adams.
“Soon after this Collection came out Dr. Elliot first informed Mr. Hollis, that the Dissertation was the Work of Mr. Adams. Part of Mr. Hollis’s Answer is as follows
“The two discourses of Mr. Adams appear to me to be among the best publications produced by North America, and as the Author is possessed of Learning, Industry, Spirit, is, it is apprehended, Young; and the Times are likely to run very, very, very base, He, and such as He, cannot be too much encouraged. In the minds of a few, not in Numbers, doth the Safety felicity of States, depend. Crown Him with Oak Leaves, especially ye Men of Massachusets, when festivating on a Gaudy Day, under the Tree of Liberty, for having asserted, maintained the Wisdom of your Ancestors in their prime Law, the fixed Settlement of a Grammarian, that is a Man of Approved Character and Virtue in all their Townships.
“To this your whole Spirit is owing and with me, less a Calamity it would be, the present Slaughter of ten Thousand of your Wisest Stoutest Men, than the Destruction of that Law.
“The passage alluded to by Mr. Hollis is to be found p. 126 of Almons Edition of the Dissertation of the Canon and Feudal Law, and is worth transcribing.
“But the Wisdom and Benevolence of our Fathers restd not here. They made an Early provision by Law, that every Town, consisting of so many Families, should be furnished with a grammar School. They made it a Crime for such a Time to be destitute of a Grammar School Master for a few Months, and subjected it to a heavy penalty. So that the Education of all Ranks of People was made the Care and expence of the public in a Manner, I believe, that has been unknown to any other people antient or modern.
“This Period, and that which went before it, and that which followed it appeared in the London Chronicle July 28 with the following Address
To Katharina, Elexiuna, Empress of all the Russias Ever Magnanimous
“The following Extract from a Dissertation on the Canon and feudal Law written at Boston in N England in the Year 1765 then printed there and since reprinted here, is with all respects tendered by An Englishman.” 1 Vol. p. 400–401.
“May the 10th. 1769 Mr. Hollis writes to his reverend Friend at Boston: ’Doctr. Coleman in his Sermon supposes this Law (for establishing Grammar Schools) gives you a great Superiority over the parent Kingdom. It is a Just Remark, I do not recollect to have read of any such a Law as yours among the Antients, however Obvious and Excellent. That Law, it is supposed, you owe to the truly reverend Mr. Cotton whose Abstract shews great Abilitys under some particularities, and a Subject in his Day, not in all respects, it may be investigated and discussed.

“In the same Letter He writes, ’the Agent for the Province of Massachusets should always be a native of that Province, of a decent Family, liberally bred to Government and to Law especially; should be sent out for three years, being first Solemnly harangued, sworn by the prime Fathers of the Land to Trustiness and Magnanimity, maintaind Amply, then certainly recalled to Honor and Emolument at Home, or to contempt and Infamy. Men of this Cast were Smith and Cheke, Secretaries to that wonderful Young King Edw. 6th. Their Lives are now sent to Harvard College; and of all Statesmen, worthies during the Long Glorious reign of Queen Elizabeth, and Men of like Cast, I am Confident, are now among you. John Adams Esqr. for Example, young too and Active, as ingenuous. The Times are great, and your and our Necessities; and nations rise and fall by Individuals, not numbers, as all History, I think, fully proves.
“You see I Scribble boldly; yet rather with some Idea, that it will not prove altogether unacceptable to you, that I do so.
“The Agent thus outlined to you is nearly the Kind of Person, which the Venetian Senate usually sends out on Real business to States and Princes, though still more Liberal.
“We apprehend this Character of a Colony Agent, was partly intended as a Contrast to the Character of the Author, (supposed to be Mauduit) of the Controversy between Great Britain and her Colonies reviewed, who it seems had been intrusted with the Agency for the Colonies some time before.” Vol. 1st. p. 416.
Surely your Excellency cannot be displeased at this Judgment passed on your Work, and this public Testimonial of your Merit given by so worthy and so sagacious a Man, as the late Mr. Hollis. I protest to your Excellency, that if I could gain the Approbation of such an Individual, I should not be Anxious of any public Applause for that I Know is frequently given most undeservedly, and as frequently withheld most ungratefully. It is too precarious for any Man to rest his Comfort on. Mr. Hollis’s Esteem was not Easily Obtained, but when it was so, it was ever much prized, for it was Known to be well founded.
The Memoirs of Mr. Thomas Hollis are comprised in two Volumes large Quarto. The Print of them is most beautiful and the Engravings of the Heads of Milton, Lock, Bulstrade, Sidney, Doctr. Mahon &c. &c. are done most Elegantly indeed. The Work is such, and treats of such Matters, that give me leave to say your Excellency must have it; and therefore, if that, which the Publisher, meant for your Excellency, does not come to Hand Mine is at your Excellencys Service.

The Memoirs mention the Money coined in N England 1652, which the Author supposes a professed Antiquary will in some remote period seek for with avidity. The present Mr. Hollis has not one of the peices, but is an antiquary and a professed Friend to N England and therefore will certainly be glad of one. I have a Peice of that Coin; but should your Excellency have one, and are willing to part with it, I am confident it will be receivd from you with more than ordinary Respect. If your Excellency has not one, I will send mine to the Man, whom I esteem so much.
By a Letter from Madrid I find that his Excellency Mr. Jay is in a poor State of Health and that it is supposed the Emperor intrigues Covertly in favor of Britain.
Has your Excellency heard of the Northern Travellers? I will not trouble your Excellency with writing of the Conduct of the combined fleet of 49 Vessels of the Line.
I beg your Excellency would make my best Respects to Mr. Thaxter, to whom I have been lately much obliged for his Correspondence.
I am with the greatest Respect Sir your Excellencys Most Devoted and Obedient Humble Servant

Edm: Jenings

